Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered December 14, 2006, convicting defendant, after a jury trial, of two counts of criminal sexual act in the first degree, and sentencing him to consecutive terms of I2V2 years, unanimously affirmed.
The court properly imposed consecutive sentences because the two offenses, despite having occurred during a continuous transaction, were committed through separate acts (People v Brown, 80 NY2d 361, 364 [1992]; People v Ramirez, 44 AD3d 442, 445 [2007], lv denied 9 NY3d 1008 [2007]). We perceive no basis for reducing the sentence.
Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters outside the record (see People v Love, 57 NY2d 998 [1982]). Defendant’s claims regarding the court’s denial of his request for reassignment of counsel are without merit. Defendant’s remaining pro se claims are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur—Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ.
Motion seeking leave to file pro se reply brief denied.